Exhibit 12.1 Domtar Corporation Computation of ratio of earnings to fixed charges (In millions of dollars, unless otherwise noted) Three months ended Six months ended June30, June30, June30, June30, $ Available earnings: Earnings before income taxes 37 53 82 Add fixed charges: Interest expense incurred 24 25 49 49 Amortization of debt expense and discount 1 1 2 2 Interest portion of rental expense (1) 2 3 4 5 Total earnings as defined 64 82 Fixed charges: Interest expense incurred 24 25 49 49 Amortization of debt expense and discount 1 1 2 2 Interest portion of rental expense (1) 2 3 4 5 Total fixed charges 27 29 55 56 Ratio of earnings to fixed charges Interest portion of rental expense is calculated based on the proportion deemed representation of the interest component (i.e 1/3 of rental expense).
